Exhibit 10.4
CARDIOVASCULAR SYSTEMS, INC.
SUMMARY OF FISCAL 2010
EXECUTIVE OFFICER ANNUAL CASH INCENTIVE COMPENSATION
For fiscal 2010, our executive officers are eligible to receive annual cash
incentive compensation based on our achievement of revenue and adjusted EBITDA
financial goals. Target bonus amounts will be split evenly between these two
goals. None of the executive officers is subject to individual goals under this
plan. Target bonus levels as a percentage of base salary are 75% for the
President and Chief Executive Officer and 50% for the other executive officers.
Depending upon our performance against the goals, participants are eligible to
earn 50% to 200% of their target bonus amount for adjusted EBITDA and 50% to
150% of their target bonus amount for revenue; however, in the event of
extraordinary revenue performance above the goals set by the Board, the
participants could receive incentive payments greater than 150% of their targets
for the revenue goal based upon a formula established by the Board, with no
maximum payout set under the plan. The plan criteria are the same for all of the
executive officers. In addition to incentives under this plan, our Vice
President of Sales and Vice President of Business Development are eligible to
receive monthly sales commissions. The Board also has the authority to grant
additional discretionary cash bonuses of up to 15% of annual base salary for any
executive officer.

 